Citation Nr: 1234251	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  11-25 108	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for cervical disc disease.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for arthritis of the spine.

7.  Entitlement to service connection for ataxia/balance problems.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.
9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

10.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

11.  Entitlement to service connection for a bilateral hearing loss disability.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

14.  Entitlement to service connection for residuals of spinal meningitis.

15.  Entitlement to service connection for sebaceous cyst.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Augusta, Maine and Indianapolis, Indiana (RO).  Original jurisdiction currently resides at the RO in Indianapolis. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1968 to March 1970.

2.  In November 2010, prior to the promulgation of a decision in the appeal of entitlement to service connection for bipolar disorder, cervical spine disease, erectile dysfunction, hypertension, sleep apnea, arthritis of the spine, ataxia/balance, peripheral neuropathy of the bilateral upper and lower extremities, bilateral hearing loss disability, and tinnitus as well as entitlement to SMC based on aid and attendance, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.

3.  In September 2012 the Board was notified that the Veteran died in August 2012.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for bipolar disorder, cervical spine disease, erectile dysfunction, hypertension, sleep apnea, arthritis of the spine, ataxia/balance, peripheral neuropathy of the bilateral upper and lower extremities, bilateral hearing loss disability, and tinnitus as well as entitlement to SMC based on aid and attendance by the Veteran were met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of entitlement to service connection for residuals of spinal meningitis and sebaceous cyst at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, withdrew the appeal of entitlement to service connection for bipolar disorder, cervical spine disease, erectile dysfunction, hypertension, sleep apnea, arthritis of the spine, ataxia/balance, peripheral neuropathy of the bilateral upper and lower extremities, bilateral hearing loss disability, and tinnitus as well as entitlement to SMC based on aid and attendance and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and it is dismissed as these claims had been withdrawn before the Veteran's death.

With regard to the Veteran's claims of entitlement to service connection for residuals of spinal meningitis and for sebaceous cyst, the record shows that, unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of the appeal for service connection for residuals of spinal meningitis and sebaceous cyst does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeals are dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


